Interim Decision #2367

MATTER OF LEON
In Visa Petition Proceedings
A~19863172
Decided by Board March 28, 1975

‘Under the law of the State of Michoacan, marriage is a civil contract and as such, a civil
marriage is required to confer legitimacy on a child. Petitioner was born in 1942 and
petitioned to confer immediate relative classification on his father under section 201(b)
ofthe Immigration and Nationality Act. Petitioner's parents were married in a religious
ceremony in 1910, but were not married in a civil ceremony until 1968, Thus, since the
petitioner was nut legitimated until after his eighteenth birthday, he did not meet the
requirement sp2cified under section 101(b)(1)(O) of the Act and the immediate relative
petition filed on behalf of his father was properly denied. (Matter of Hernandez, Int.
Dee. No. 2267(4.G. 1974), distinguished, as the State of Tamaulipas permitted common
Jew masaiages).

ON BEHALF OF PETITIONER: Pro se

The United States citizen petitioner applied for immediate relative
status for the beneficiary as his parent under section 201(b) of the
Immigration and Nationality Act. In a decision dated July 12, 1971, the
district director denied the petition on the ground that the petitioner
was an illegitimate child who had not been legitimated by the ben-
eficiary, his fazher, in accordance with section 101(b)(1)(C) of the Immi-
gration and Mationality Act. The pctitioncr hao appcaled from that
decision. The uppeal will be dismissed.”

The petitiorer has submitted a birth certificate showing that he was
born in the State of Michoacan, Mexico on March 26, 1942. His mother
and the beneficiary did not go through a civil marriage ceremony until
March 8, 1966, By that time the petitioner was nearly 24 years of age
and could no longer meet the 18-year age requirement for legitimation in
accordance with section 101(b)(D(C) of the Act.

On appeal, the petitioner has submitted a copy of a “marriage certifi-
cate” which shows that the beneficiary and the petitioner’s mother
entered into a religious marriage in the State of Michoaedn, Mexico on
June 6, 1940. The petitioner stated that the reason his parents did not
enter into a civil marriage at that time was lack of money. He argues
that in 1940 a religious marriage was entitled to the same recognition as
a civil marriage in the State of Michoacdn. :

248
Interim Decision #2367

We have received a memorandum concerning the law of the State of
Michoaedn prepared by the Hispanic Law Division of the Library of
Congress in March 1975. The Civil Code of Michoaedn, in force since
1986, provides that only marriages performed before the appropriate
civil authorities in accordance with law shall be valid. Articles 32, 100,
and 185 of the Civil Code of Michoaedn. The law of Michoacdn thus
conforms to Article 180 of the Constitution of Mexico of 1¥1/, which
provides that marriage is a civil contract within the exclusive compe-
tence of the civil authorities.

‘The laws of Michoacdn alsu provide Ukal a presumption of legitimacy
applies to those children born after 180 days from the celebration of a
marriage, and also to those born within 300 days following the dissolu-
tion of a marriage. Article 282 of the Civil Code of Michoacdn. An
illegitimate child can be legitimated under the laws of Michoaedn only by
the marriage of the child’s parents combined with acknowledgment of
the child by them. Articles 312 and 318 of the Civil Code of ‘Michoacan.

The present case is distinguishable from Matter of! ‘Hernandez, 141. &

N. Dec. 608 (A.G. 1974), in which.the Attorney General recognized the
legitimacy of a child born in the State of Tamaulipas, Mexico of a
marriage that had evideutly not been contracted in accordance with tho
civil formalities. The Attorney General's decision was based on provi-
sions of the Civil Code of Tamaulipas which permitted common law
marriagos.! The Library of Congress memorandum states that there
‘were no comparable provisions in effect in Michoacan in 1940 or thereaf-
ter.
Since the petitioner was illegitimate and was not legitimated by his
father in accordance with section 101(b)(1)(C) of the Act, he cannot
successfully petition in behalf of his father. Section 101(b)(2) of the
Immigration and Nationality Act; see Matter of Polidoro, 12 1. & N.
Dec. 855 (BIA 1907). The district dircetor’s docision was correct. The
appeal will be dismissed.

ORDER: The appeal is dismissed.

APPENDIX
PROVISIONS OF THE CIVIL CODE OF MICHOACAN
(Suurce: Library of Congress memorandum dated March 1975.)

1The last paragraph on page 18 of the Attorney General's decision in Matter of
Hernandez originally indicated that the Attorney General was relying, in part, upon the
Federal Mexican Civil Code. However, in a memorandum dated February 14, 1975, we
were informed by the Service that the words “the Federal Mexican Civil Code” were
apparently a typographical error, and that the eitation should read “the Civil Code of the
Stave of Tuuaulipas.” The memorandum aloo indicated that setinn wanld he taken to
correct the error in the printed volume of decisions,

249
Interim Decision #2367

Article 82. The civil status of natural persons shall be proved solely by the acts
recorded in the sivil registry. No other document nor proof is admissible to prove the
civil status of natural persons, except those authorized by law.

Article 100. At the place and time set for the performance of the marriage, there
shall be present before the Official of the Civil Registry the contracting parties or their
specially appointed proxy and two witnesses for each party capable of attesting to their
identity.

Sine mea or the Civil Registry shall read aloud the marriage application, documents
attached thereto, and any other diligence effected, and he shall ask the witnesses if the
contracting parties are the same persons mentioned in the application form. If the
answer is in the affirmative, he shall ask the contracting parties if it is their will te be
united in marriage, and tr tney agree, he shall pronounce them unived in the name uf the
law and society.

Article 195. Marriage must be performed before the officials established by law and
with the legal formalities.

Article 252. The following are presumed to be children of the spouse:

1) Those born after 180 days from the celebration of the marriage.

2) Those born within the 300 days following the dissolution of the marriage. . . .

Article $12. The subsequent marriage of the parents regards their children born out
of wedlock as if born in wedlock,

Article $18. In order that the child enjoy the right granted to him in the preceding
article, his parexts must expressly acknowledge him before the performance of their
marriage, in the act of marriage or while their marriage lasts. In any instance, acknowl-
edguent may be effected by Ure parents Lugetber ur scpaatcly.

250
